It is ordered and adjudged by this court that the writ be allowed upon the ground that Section 7896-55, General Code, establishes a preference in favor of the levies for the retirement fund of the State Teachers' Retirement System above all other items except for sinking fund or interest purposes, and also upon the authority of State, ex rel. Retirement Boardof the State Teachers' Retirement System v. Kurtz et al., Boardof Education of Stark County, 110 Ohio St. 332.
Writ allowed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 703